Exhibit 10.2

 

LOGO [g328468grex002.jpg]

  

111 Duke Street, Suite 5000

Montréal, Québec, H3C 2M1 Canada

T 514-875-2160 resolutefp.com

March 19, 2012

Mr. Jacques Vachon

484 Wood Avenue

Westmount, Quebec

H3Y 3J2

 

Re: Terms and Conditions of Employment between Jacques Vachon and AbitibiBowater
Inc.

Dear Jacques,

I am pleased to confirm our offer of employment regarding the position of Senior
Vice President, Corporate Affairs and Chief Legal Officer in Resolute Forest
Products, effective March 1, 2012.

The terms and conditions, as it applies to your compensation package, are
described below:

Annual Base Salary

Your base salary has been increased, effective February 3, 2012, to an annual
rate of CDN$325,000, payable in semi-monthly installments less applicable
deductions. The semi-monthly installments will be deposited directly into your
personal bank account.

Position Classification

Your position of Senior Vice President, Corporate Affairs and Chief Legal
Officer, will be classified in Grade 43 under Resolute Forest Products’
Job/Salary Structure.

Short Term Incentive

You are eligible to incentive awards pursuant to short term incentive plans
adopted by the Company from time to time. For 2012, any payout under the 2012
Short Term Incentive Plan will be calculated using an incentive target of 100%
of your annual base salary, provided that the overall maximum incentive payout
pursuant to this Plan may not exceed 7% of the free cash flow generated by the
Company in 2012.

Long Term Incentive

You are eligible to receive grants under the AbitibiBowater Inc. 2010 Equity
Incentive Plan, as determined by the Board of Directors from time to time, at
its discretion. The target award for your job grade is current set at 125% of
your annual base salary. Note that the Company has adopted Stock Ownership
Guidelines. Pursuant to these guidelines, you are required to hold the
equivalent of 2.5 times your annual base salary in Company stock. Please refer
to the attached for more details.



--------------------------------------------------------------------------------

LOGO [g328468grex002.jpg]

  

111 Duke Street, Suite 5000

Montréal, Québec, H3C 2M1 Canada

T 514-875-2160 resolutefp.com

Pension Plan

Your participation in the AbiBow DC Pension Plan and DC Make Up Program remains
unchanged. As previously communicated, the AbitibiBowater 2010 DC Supplemental
Executive Retirement Plan will be liquidated in the coming months and you are
covered by the Security Protocol with respect to your benefits accrued under the
AbitibiBowater 2010 Canadian DB Supplemental Executive Retirement Plan.

Health and Insurance Benefits

Your participation under the Company’s Health and Insurance Benefits through our
Canadian FlexBenefits program remains unchanged.

Vacation

Effective January 1, 2012, you will be eligible to take 5 weeks of paid vacation
per year, in accordance with the Company’s 2012 Vacation Policy.

Other Benefits

You will continue to be eligible to a company-paid parking and to receive a
perquisite allowance of CDN$12,000 per year. Also, you and your spouse are
eligible for an annual medical examination, up to $1,500 each. In addition,
medical referral, including vaccination, for yourself, your spouse or a
dependent child, is covered up to $1,000 per calendar year.

I look forward to your formal acceptance of this offer.

 

/s/ Richard Garneau

Richard Garneau

President and Chief Executive Officer

I have read the herein letter and hereby accept these terms and conditions.

 

/s/ Jacques Vachon

     March 29, 2012

Jacques Vachon

     Date